         3:18-cv-03118-JFA        Date Filed 08/20/21        Entry Number 286         Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA


    Brian Bowen, II,
                                                                  C/A No.: 3:18-3118-JFA
                           Plaintiff,

    v.
                                                               MEMORANDUM OPINION
    Adidas America, Inc., James Gatto, Merl                        AND ORDER
    Code, Christian Dawkins, Munish Sood,
    Thomas Gassnola, and Christopher Rivers,

                           Defendants.

    v.

    Brian Bowen Sr.

                           Crossdefendant.




          Pending before the Court is Plaintiff’s Motion for Reconsideration and Relief from

Judgment of the Court’s Order Granting Defendants Summary Judgment (ECF No. 274).

Brian Bowen, II (“Plaintiff” or “Bowen Jr.”) files this motion pursuant to Rules 59(e) and

60(b)(3) of the Federal Rules of Civil Procedure and seeks to have this Court alter or amend

its previous order filed May 24, 2021 (the “Order”) (ECF No. 265) wherein this Court

adjudicated Adidas America, Inc.’s (“Adidas”) motion for summary judgment (ECF No.

212). Having been fully briefed, this motion is ripe for review.1 For the reasons stated



1
    Adidas filed a response in opposition (ECF No. 281) to Plaintiff’s motion that was joined by defendant
    Christopher Rivers (“Rivers”) (ECF No. 284). Defendant James Gatto (“Gatto”) also filed a response in
    opposition (ECF No. 283). Plaintiff timely filed a reply (ECF No. 285).

                                                     1
      3:18-cv-03118-JFA      Date Filed 08/20/21     Entry Number 286       Page 2 of 9




below, the Court finds no basis for disturbing its earlier decision. Accordingly, the motion

to reconsider is respectfully denied. (ECF No. 274).

   I. FACTUAL AND PROCEDURAL HISTORY

       The relevant factual and procedural history is outlined in the Court's Order at issue

and is incorporated herein by reference. (ECF No. 265). By way of brief recitation, the

Court determined Plaintiff’s claimed harms were not to cognizable business or property

interests and thus insufficient to confer standing under the Racketeer Influenced and

Corrupt Organizations Act’s (“RICO”) statutory requirements. Accordingly, the Order

granted summary judgment in favor of the defendants and dismissed Plaintiff’s claims in

their entirety.

   II. LEGAL STANDARD

        Rule 59 allows a party to seek an alteration or amendment of a previous order of

the court. Fed. R. Civ. P. 59(e). Under Rule 59(e), a court may “alter or amend the judgment

if the movant shows either (1) an intervening change in the controlling law, (2) new

evidence that was not available at trial, or (3) that there has been a clear error of law or a

manifest injustice.” Robinson v. Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir. 2010);

see also Collison v. Int'l Chem. Workers Union, 34 F.3d 233, 235 (4th Cir. 1994). It is the

moving party's burden to establish one of these three grounds in order to obtain relief under

Rule 59(e). Loren Data Corp. v. GXS, Inc., 501 Fed.Appx. 275, 285 (4th Cir. 2012). The

decision whether to reconsider an order pursuant to Rule 59(e) is within the sound

discretion of the district court. Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th Cir. 1995). A


                                              2
     3:18-cv-03118-JFA       Date Filed 08/20/21     Entry Number 286       Page 3 of 9




motion to reconsider should not be used as a “vehicle for rearguing the law, raising new

arguments, or petitioning a court to change its mind.” Lyles v. Reynolds, C/A No. 4:14-

1063-TMC, 2016 WL 1427324, at *1 (D.S.C. Apr. 12, 2016) (citing Exxon Shipping Co.

v. Baker, 554 U.S. 471, 485 n.5 (2008)).

       Rule 60(b) allows the court to relieve “a party . . . from a final judgment, order, or

proceeding” due to (1) “mistake, inadvertence, surprise, or excusable neglect”; (2) “newly

discovered evidence”; (3) “fraud . . ., misrepresentation, or misconduct”; (4) a void

judgment; (5) a satisfied, released, or discharged judgment; or (6) “any other reason that

justifies relief.” Fed. R. Civ. P. 60(b); see also United States v. Winestock, 340 F.3d 200,

203–4 (4th Cir. 2003). Rule 60(b) “does not authorize a motion merely for reconsideration

of a legal issue.” United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982). “Where the

motion is nothing more than a request that the district court change its mind . . . it is not

authorized by Rule 60(b).” Id. at 313. “A motion for reconsideration under Rule 60(b) is

addressed to the sound discretion of the district court and...[is] generally granted only upon

a showing of exceptional circumstances.” Lyles, 2016 WL 1427324, at *1 (citation and

internal quotation marks omitted).

       Rule 60(b)(3) gives district courts the power to relieve a party from an adverse

judgment because of “fraud (whether heretofore denominated intrinsic or extrinsic),

misrepresentation, or other misconduct of an adverse party.” Fed.R.Civ.P. 60(b)(3)

(emphasis added). In Schultz v. Butcher, the Fourth Circuit held that a moving party must

establish three factors in order to state a successful Rule 60(b)(3) motion: “(1) the moving


                                              3
       3:18-cv-03118-JFA      Date Filed 08/20/21     Entry Number 286       Page 4 of 9




party must have a meritorious [claim]; (2) the moving party must prove misconduct by

clear and convincing evidence; and (3) the misconduct prevented the moving party from

fully presenting its case.” 24 F.3d 626, 630 (4th Cir. 1994) (citing Square Constr. Co. v.

Washington Metro. Area Transit Auth., 657 F.2d 68, 71 (4th Cir. 1981)). Essentially, Rule

60(b)(3) provides an avenue for revisiting judgments that were obtained unfairly, not

judgments which the moving party merely believes were erroneous. Schultz, 24 F.3d at

630.

   III.    DISCUSSION

        Plaintiff seeks reconsideration of the Court’s Order pursuant to Rule 59(e) because

he alleges that the Court “misconstrues the law governing standing, disregards significant

evidence, and improperly substitutes its own findings for those of the jury.” (ECF No. 274).

Further, Plaintiff alleges that the “Order must be revisited to conform to binding

precedent.” (Id.). Plaintiff also moves the Court to set aside the Order pursuant to Rule

60(b)(3) on the ground that “Adidas and its counsel misrepresented material facts to the

Court in obtaining summary judgment on the issue of standing.” (Id. at 24–25). The Court

addresses each of Plaintiff’s specific criticisms below.

        In his motion for reconsideration, Plaintiff challenges the Court’s finding that his

NCAA eligibility is not a cognizable business or property interest for the purposes of RICO

standing. Plaintiff argues that the Court failed to cite to any controlling authority to support

its holding and instead referred to “decisions in the due process context.” (Id. at 6).

However, the issue as to whether NCAA eligibility is a business or property interest


                                               4
      3:18-cv-03118-JFA      Date Filed 08/20/21     Entry Number 286       Page 5 of 9




sufficient to confer RICO standing has already been argued and decided. Plaintiff cannot

now re-litigate that issue. Accordingly, the Court denies Plaintiff’s motion as to this point.

       Furthermore, courts have employed competing theories of interpretation of the

meaning of “business or property” for the purposes of determining what is a compensable

harm under RICO. In defining what “business or property” must be injured to confer

standing under civil RICO, courts have taken varying approaches. This includes relying on

the primacy of legislative intent, looking to the plain language of the statute itself and

ending the inquiry there, and interpreting the civil RICO provision in tandem with the

Clayton Act. Finding civil RICO's legislative history insufficient, courts have also looked

elsewhere to aid their inquiry. Courts relying on other sources of law have examined state

law definitions of property to determine what constitutes “business or property” for

purposes of civil RICO. Other courts interpreting “business or property” have relied on due

process precedent for guidance, as this Court did in its Order. See Deck v. Engineered

Laminates, 349 F.3d 1253 (10th Cir. 2003). Thus, Plaintiff’s critique of this Court’s

reference to decisions in the due process context is not a basis upon which it should amend

its ruling.

       Next, Plaintiff contends that the Court committed clear error in failing to find he

had a property interest in the contractual benefits that he had secured through the Athletic

Tender Agreement. (ECF No. 274 at 12). Plaintiff argues the Court erred in failing to

interpret the contract’s overriding purpose as being to develop Plaintiff’s basketball career.

(Id. at 14). Plaintiff acknowledges he already made this argument to the Court and


                                              5
     3:18-cv-03118-JFA       Date Filed 08/20/21    Entry Number 286       Page 6 of 9




“[r]econsideration is not warranted on the basis of alleged clear error when the court has

already ‘squarely addressed and rejected’ the arguments the party raises in its motion

seeking reconsideration.” United States v. Clenney, 2009 WL 10677501, at *2 (E.D. Va.

July 15, 2009). Plaintiff’s motion merely recycles arguments the Court has previously

addressed and rejected; thus, it does not justify Plaintiff’s arrogation of limited judicial

resources.

       Plaintiff also argues that the Court erred in finding that his legal fees—incurred

while attempting to regain his NCAA eligibility—could not constitute an injury sufficient

to confer standing. Specifically, Plaintiff contends the Court erred in finding that he did

not pay the legal fees and costs by overlooking evidence and testimony regarding the

existence of an engagement agreement between Plaintiff and the attorney who was retained

to seek his NCAA eligibility reinstatement. However, Plaintiff’s lengthy arguments ignore

the Court’s determination that even if Plaintiff had paid the legal fees, they are not

recoverable because they derive from a non-cognizable harm, and a RICO plaintiff cannot

recover for derivative injuries. (ECF No. 265 at 12).

       Additionally, Plaintiff challenges the Court’s holding that Plaintiff’s lost

professional earnings are an unrecoverable expectancy interest rather than an injury to his

business or property. Plaintiff avers that the Court erred in finding his reduced basketball

skills constitute a personal injury. (ECF No. 274 at 26). Plaintiff also takes issue with the

Court’s determination that his lost professional earnings are speculative because he

“provided substantial proof . . . of his certainty to have been drafted in the NBA.” (Id. at


                                             6
     3:18-cv-03118-JFA        Date Filed 08/20/21   Entry Number 286       Page 7 of 9




28). This is merely a restatement of Plaintiff’s prior arguments and their repetition is a

misuse of Rule 59(e). The Court adequately addressed this issue in its Order and therefore

declines to alter its findings.

       Plaintiff also seeks relief from the judgment under Rule 60(b)(3) on the ground that

“Adidas and its counsel misrepresented material facts to the Court in obtaining summary

judgment on the issue of standing.” (ECF No. 274 at 24–25). Specifically, Plaintiff alleges

Adidas falsely represented to the Court that Plaintiff did not retain or pay Setchen’s firm

for legal services provided in connection with his efforts to regain his NCAA eligibility.

Plaintiff’s arguments fail to satisfy the demanding standard for setting aside a judgment

pursuant to Rule 60(b)(3). Plaintiff fails to coherently explain how the alleged misconduct

impacted the Court's resolution of his claims, as the Order held that even if Plaintiff had

incurred and paid the fees, they are not recoverable because they are derivative from a non-

cognizable harm, and a RICO plaintiff cannot recover for derivative injuries. Furthermore,

Plaintiff does not prove by clear and convincing evidence that the alleged misconduct

prevented him from fully presenting his case. As a result, Plaintiff's claims of fraud are

insufficient to merit relief from judgment under Rule 60(b)(3).

       Plaintiff seeks to rely on the Supreme Court’s recent decision in NCAA v. Alston as

a deus ex machina in this case, citing it as an intervening change in controlling law. 141 S.

Ct. 2141 (2021). In Alston, the Supreme Court held that the district court’s injunction

pertaining to certain NCAA rules limiting the education-related benefits that schools may

make available to student-athletes is consistent with established antitrust principles. Id.


                                             7
     3:18-cv-03118-JFA       Date Filed 08/20/21      Entry Number 286       Page 8 of 9




Alston is not binding precedent for the specific issues in this case. Plaintiff’s argument that

the Court must have implicitly reached the issue of standing under an “independent

obligation to determine whether subject-matter jurisdiction exists” strains credulity, as

statutory standing “does not implicate subject-matter jurisdiction.” Lexmark Int'l, Inc. v.

Static Control Components, Inc 134 S. Ct. 1377, 1387–88 & n.4 (2014).

       Plaintiff appears to rely on an implicit holding in Alston as to a point that was neither

argued nor decided in the opinion. Such silent holdings (even if relevant here) are no

holdings at all. See Webster v. Fall, 266 U.S. 507, 510 (1925) (“Questions which merely

lurk in the record, neither brought to the attention of the court nor ruled upon, are not to be

considered as having been so decided as to constitute precedents.”). The Supreme Court

did not address, let alone change, the law on RICO standing or whether NCAA eligibility

is a business or property interest. While Justice Kavanaugh’s concurrence advanced the

national debate regarding amateurism in college sports and underscored questions that the

NCAA’s remaining rules related to compensation raise under anti-trust laws, it also

emphasized the narrow scope of the case. See Alston, 141 S. Ct. 2141, 2166–67 (2021). To

the extent Plaintiff contends that Alston warrants this Court’s reconsideration of its Order,

this argument is without merit.

       Plaintiff’s motion is conspicuously a “vehicle for rearguing the law, raising new

arguments, [and] petitioning [the Court] to change its mind.” Lyles v. Reynolds, 2016 WL

1427324, at *1 (D.S.C. Apr. 12, 2016) (citing Exxon Shipping Co. v. Baker, 554 U.S. 471,

485 n.5 (2008)). Plaintiff has failed to show an intervening change in controlling law, clear

error, or a manifest injustice warranting reconsideration under Rule 59(e). Further, the

                                               8
     3:18-cv-03118-JFA      Date Filed 08/20/21     Entry Number 286      Page 9 of 9




Court finds no evidence of fraud which would satisfy Rule 60(b)(3). Although Plaintiff

disagrees with the Court's analysis, the Court finds that Plaintiff’s motion has failed to

present the Court with any basis upon which it should amend its ruling. It is, therefore,

respectfully denied.

   IV. CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to alter or amend the judgment (ECF

No. 274) is denied.

       IT IS SO ORDERED.




August 20, 2021                                   Joseph F. Anderson, Jr.
Columbia, South Carolina                          United States District Judge




                                            9
